
	

113 HR 4982 IH: Simplifying the Application for Student Aid Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4982
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Bucshon (for himself, Mr. Kelly of Pennsylvania, Mr. Kline, Mr. George Miller of California, Mr. Tierney, Mr. Bishop of New York, Mr. Polis, and Mr. Royce) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To simplify the application used for the estimation and determination of financial aid eligibility
			 for postsecondary education.
	
	
		1.Short titleThis Act may be cited as the Simplifying the Application for Student Aid Act.
		2.Using data from second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended to
			 read as follows:
			
				(B)Notwithstanding section 478(a) and beginning not later than the second January 1 after the date of
			 enactment of the Simplifying the Application for Student Aid Act, the Secretary shall provide for the use of data from the second preceding tax year to carry out
			 the simplification of applications (including simplification for a subset
			 of applications) used for the estimation and determination of financial
			 aid eligibility. Such simplification shall include the sharing of data
			 between the Internal Revenue Service and the Department, pursuant to the
			 consent of the taxpayer..
		
